

Exhibit 10.2
GUARANTY AGREEMENT
This Guaranty Agreement (this “Guaranty”) is made as of the 29th day of March,
2018, by KBS REIT Properties II, LLC, a Delaware limited liability company
(“Guarantor”), in favor of Bank of America, N.A., a national banking
association, as administrative agent for Lenders as that term is defined below
(in such capacity, “Administrative Agent”) and each of the Lenders.
Recitals
Administrative Agent and certain other lenders from time to time (each a
“Lender” and collectively, “Lenders”), and KBSII 100-200 Campus Drive, LLC, a
Delaware limited liability company, KBSII 300-600 Campus Drive, LLC, a Delaware
limited liability company, KBSII Willow Oaks, LLC, a Delaware limited liability
company, KBSII Pierre LaClede Center, LLC, a Delaware limited liability company,
KBSII 445 South Figueroa, LLC, a Delaware limited liability company, KBSII
Emerald View, LLC, a Delaware limited liability company, KBSII Granite Tower,
LLC, a Delaware limited liability company, and KBSII Fountainhead, LLC, a
Delaware limited liability company (each, a “Borrower” and, collectively,
“Borrowers”), are entering into concurrently herewith that certain Loan
Agreement dated as of the date hereof (herein called, as it may hereafter be
modified, supplemented, restated, extended, or renewed and in effect from time
to time, the “Loan Agreement”), which Loan Agreement sets forth the terms and
conditions of a loan (the “Loan”) to Borrowers.
A condition precedent to Lenders’ obligation to make the Loan to Borrowers is
Guarantor’s execution and delivery to Administrative Agent of this Guaranty.
The Loan will be evidenced by those certain Promissory Notes of even date
herewith, executed by Borrowers and payable to the order of Lenders in the
aggregate original face principal amount of Five Hundred Million and No/100
Dollars ($500,000,000.00) (such notes, as they may hereafter be renewed,
extended, supplemented, increased or modified and in effect from time to time,
and all other notes given in substitution therefor, or in modification, renewal,
or extension thereof, in whole or in part, are herein called the “Note”).
Any capitalized term used and not defined in this Guaranty shall have the
meaning given to such term in the Loan Agreement. This Guaranty is one of the
Loan Documents described in the Loan Agreement.
Agreements
For good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, and in order to induce Lenders to make the Loan to
Borrowers, Guarantor hereby guarantees to Administrative Agent and each Lender
the prompt and full payment and performance of the indebtedness and obligations
described below in this Guaranty (collectively called the “Guaranteed
Obligations”), this Guaranty being upon the following terms and conditions:


1

--------------------------------------------------------------------------------




Section 1.Guaranty of Payment.
Guarantor hereby unconditionally and irrevocably guarantees to Administrative
Agent and Lenders the punctual payment when due, whether by lapse of time, by
acceleration of maturity, or otherwise, of (i) upon the occurrence of a
Triggering Event (as hereinafter defined), all principal and interest (including
interest accruing after maturity and after the commencement of any bankruptcy or
insolvency proceeding by or against any Borrower, whether or not allowed in such
proceeding) now or hereafter due and owing, or which Borrower is obligated to
pay, pursuant to the terms of any Note, the Loan Agreement, the Security
Instruments, or any of the other Loan Documents, as the same may from time to
time be amended, supplemented, restated or otherwise modified, and
(ii) regardless of whether a Triggering Event shall have occurred, 100% of all
amounts owing under the Environmental Agreements by Borrowers if (and only if)
the Environmental Insurance Policy (as defined in and substantially and
materially in the form approved by Administrative Agent pursuant to the Loan
Agreement) is not then in place or, if not then in place, does not otherwise
cover a Borrower for claims relating to environmental matters when and if demand
is made by Administrative Agent or any Lender under the Environmental Agreement
delivered by such Borrower (i.e., Guarantor shall have no liability under this
Guaranty for, and the Indebtedness (as hereinafter defined) shall not include,
amounts owing under any of the Environmental Agreements so long as the
Environmental Insurance Policy is in place or otherwise covers the liability of
a Borrower for environmental matters at the time demand is made by
Administrative Agent or a Lender to such Borrower under the Environmental
Agreement delivered by such Borrower, whether or not the claim relating to any
such environmental matter is a covered claim under such Environmental Insurance
Policy) (the amounts described in clauses (i) and (ii) above shall be referred
to herein, collectively, as the “Indebtedness”). The Indebtedness shall also
include all costs and expenses incurred by Administrative Agent in seeking to
enforce Administrative Agent’s rights and remedies under this Guaranty,
including court costs, costs of alternative dispute resolution and reasonable
attorneys’ fees, whether or not suit is filed or other proceedings are initiated
thereon. This Guaranty covers, subject to the other terms and conditions of this
Guaranty, the Indebtedness presently outstanding and the Indebtedness arising
subsequent to the date hereof, including all amounts advanced by Administrative
Agent or Lenders in stages or installments. The guaranty of Guarantor as set
forth in this Section 1 is a continuing guaranty of payment and not a guaranty
of collection.
Section 2.    Guaranty of Specific Obligations.
Guarantor also hereby unconditionally and irrevocably guarantees payment of, and
agrees to protect, defend, indemnify and hold harmless Administrative Agent and
each Lender for, from and against, 100% of any deficiency, loss or damage
suffered by Administrative Agent or any Lender because of:
(a)    The intentional misapplication or misappropriation by any Borrower of any
funds derived from the Property of such Borrower, including the misapplication
or misappropriation by any Borrower of rent, security deposits, insurance
proceeds, condemnation awards, or other income arising with respect to any
Property;


2

--------------------------------------------------------------------------------




(b)    Any Borrower’s intentional commission of physical waste with respect to
any Property;
(c)    The fraud or intentional misrepresentation by any Borrower or Guarantor
made in or in connection with the Loan Documents or the Loan;
(d)    Any voluntary transfer of the Property in violation of the terms of the
Loan Documents;
(e)    Any Borrower’s voluntary filing of any proceeding for relief under any
federal or state bankruptcy, insolvency or receivership laws or any assignment
for the benefit of creditors made by such Borrower, or the involuntary filing
against any Borrower by any member of such Borrower, Guarantor or any Affiliate
thereof of any proceeding for relief under any federal or state bankruptcy,
insolvency or receivership laws, and such proceeding is not dismissed within
ninety (90) days of the filing thereof (a “Triggering Event”).
Section 3.    Primary Liability of Guarantor.
(a)    This Guaranty is an absolute, irrevocable and unconditional guaranty of
payment and performance, and Guarantor shall be liable for the payment and
performance of the Guaranteed Obligations as a primary obligor. This Guaranty
shall be effective as a waiver of, and Guarantor hereby expressly waives, any
right to which Guarantor may otherwise have been entitled, whether existing
under statute, at Law or in equity, to require Administrative Agent or any
Lender to take prior recourse or proceedings against any collateral, security or
Person. It shall not be necessary for Administrative Agent or any Lender, in
order to enforce such payment or performance by Guarantor, first to institute
suit or pursue or exhaust any rights or remedies against any Borrower or other
Person liable on such indebtedness or for such performance, or to enforce any
rights against any security given to secure such indebtedness or performance, or
to join any Borrower or any other Person liable for the payment or performance
of the Guaranteed Obligations or any part thereof in any action to enforce this
Guaranty, or to resort to any other means of obtaining payment or performance of
the Guaranteed Obligations; provided, however, that nothing herein contained
shall prevent Administrative Agent or any Lender from suing on any Note or
foreclosing any Security Instrument or exercising any other right under the Loan
Documents.
(b)    Suit may be brought or demand may be made against any Borrower or against
any or all parties who have signed this Guaranty or any other guaranty covering
all or any part of the Guaranteed Obligations, or against any one or more of
them, separately or together, without impairing the rights of Administrative
Agent or any Lender against any party hereto.
Section 4.    Certain Agreements and Waivers by Guarantor.
(a)    Guarantor agrees that neither the rights or remedies of Administrative
Agent and Lenders nor Guarantor’s obligations under the terms of this Guaranty
shall be released, diminished, impaired, reduced or affected by any one or more
of the following events, actions, facts, or circumstances, Guarantor waives any
rights, claims or defenses arising from any such events, actions, facts, or
circumstances, and the liability of Guarantor under this Guaranty shall be
absolute, unconditional and irrevocable irrespective of:


3

--------------------------------------------------------------------------------




(i)    any limitation on the liability of, or recourse against, any other Person
in any Loan Document or arising under any Law;
(ii)    any claim or defense that this Guaranty was made without consideration
or is not supported by adequate consideration or that the obligations of
Guarantor hereunder exceed or are more burdensome than those of Borrowers under
the other Loan Documents;
(iii)    the taking or accepting of any other security or guaranty for, or right
of recourse with respect to, any or all of the Guaranteed Obligations;
(iv)    the operation of any statutes of limitation or other Laws regarding the
limitation of actions, all of which are hereby waived as a defense to any action
or proceeding brought by Administrative Agent or any Lender against Guarantor,
to the fullest extent permitted by Law;
(v)    any homestead exemption or any other exemption under applicable Law;
(vi)    any release, surrender, abandonment, exchange, alteration, sale or other
disposition, subordination, deterioration, waste, failure to protect or
preserve, impairment, or loss of, or any failure to create or perfect any lien
or security interest with respect to, or any other dealings with, any collateral
or security at any time existing or purported, believed or expected to exist in
connection with any or all of the Guaranteed Obligations, or any impairment of
Guarantor’s recourse against any Person or collateral;
(vii)    whether express or by operation of Law, any partial release of the
liability of Guarantor hereunder (except to the extent expressly so released) or
any complete or partial release of any Borrower or any other Person liable,
directly or indirectly, for the payment or performance of any or all of the
Guaranteed Obligations;
(viii)    the death, insolvency, bankruptcy, disability, dissolution,
liquidation, termination, receivership, reorganization, merger, consolidation,
change of form, structure or ownership, sale of all assets, or lack of
corporate, partnership or other power of any Borrower or any other Person at any
time liable for the payment or performance of any or all of the Guaranteed
Obligations;
(ix)    either with or without notice to or consent of Guarantor, any renewal,
extension, modification, supplement, subordination or rearrangement of the terms
of any or all of the Guaranteed Obligations and/or any of the Loan Documents,
including material alterations of the terms of payment (including changes in
maturity date(s) and interest rate(s)) or performance or any other terms
thereof, or any waiver, termination, or release of, or consent to departure
from, any of the Loan Documents or any other guaranty of any or all of the
Guaranteed Obligations, or any adjustment, indulgence, forbearance, or
compromise that may be granted from time to time by Administrative Agent or
Lenders to any Borrower or any other Person at any time liable for the payment
or performance of any or all of the Guaranteed Obligations;


4

--------------------------------------------------------------------------------




(x)    any neglect, lack of diligence, delay, omission, failure, or refusal of
Administrative Agent or any Lender to take or prosecute (or in taking or
prosecuting) any action for the collection or enforcement of any of the
Guaranteed Obligations, or to foreclose or take or prosecute any action to
foreclose (or in foreclosing or taking or prosecuting any action to foreclose)
upon any security therefor, or to exercise (or in exercising) any other right or
power with respect to any security therefor, or to take or prosecute (or in
taking or prosecuting) any action in connection with any Loan Document, or any
failure to sell or otherwise dispose of in a commercially reasonable manner any
collateral securing any or all of the Guaranteed Obligations;
(xi)    any failure of Administrative Agent or any Lender to notify Guarantor of
any creation, renewal, extension, rearrangement, modification, supplement,
subordination, or assignment of the Guaranteed Obligations or any part thereof,
or of any Loan Document, or of any release of or change in any security, or of
the occurrence or existence of any Default or Potential Default, or of any other
action taken or refrained from being taken by Administrative Agent or any Lender
against any Borrower or any security or other recourse, or of any new agreement
between or among Administrative Agent, any Lender and any Borrower, it being
understood that Administrative Agent shall not be required to give Guarantor any
notice of any kind under any circumstances with respect to or in connection with
the Guaranteed Obligations, any and all rights to notice Guarantor may have
otherwise had being hereby waived by Guarantor, and Guarantor shall be
responsible for obtaining for itself information regarding each Borrower and any
collateral, including any changes in the business or financial condition of each
Borrower or any collateral, and Guarantor acknowledges and agrees that neither
Administrative Agent nor any Lender shall have any duty to notify Guarantor of
any information which Administrative Agent or such Lender may have concerning
any Borrower or any collateral;
(xii)    the existence of any claim, counterclaim, set‑off or other right that
Guarantor may at any time have against any Borrower, Administrative Agent, any
Lender, or any other Person, whether or not arising in connection with this
Guaranty, any Note, the Loan Agreement or any other Loan Document;
(xiii)    the unenforceability of all or any part of the Guaranteed Obligations
against any Borrower, whether because the Guaranteed Obligations exceed the
amount permitted by Law or violate any usury law, or because the Persons
creating the Guaranteed Obligations acted in excess of their authority, or
because of a lack of validity or enforceability of or defect or deficiency in
any of the Loan Documents, or because any Borrower has any valid defense, claim
or offset with respect thereto, or because any Borrower’s obligation ceases to
exist by operation of Law, or because of any other reason or circumstance, it
being agreed that Guarantor shall remain liable hereon regardless of whether any
Borrower or any other Person be found not liable on the Guaranteed Obligations,
or any part thereof, for any reason (and regardless of any joinder of any
Borrower or any other party in any action to obtain payment or performance of
any or all of the Guaranteed Obligations);


5

--------------------------------------------------------------------------------




(xiv)    any order, ruling or plan of reorganization emanating from proceedings
under Title 11 of the United States Code with respect to any Borrower or any
other Person, including any extension, reduction, composition, or other
alteration of the Guaranteed Obligations, whether or not consented to by
Administrative Agent or any Lender, or any action taken or omitted by
Administrative Agent or any Lender in any such proceedings, including any
election to have Administrative Agent’s or such Lender’s claim allowed as being
secured, partially secured or unsecured, any extension of credit by
Administrative Agent or such Lender in any such proceedings or the taking and
holding by Administrative Agent or such Lender of any security for any such
extension of credit;
(xv)    any other condition, event, omission, action or inaction that would in
the absence of this paragraph result in the release or discharge of Guarantor
from the performance or observance of any obligation, covenant or agreement
contained in this Guaranty or any other agreement;
(xvi)    any early termination of any of the Guaranteed Obligations; or
(xvii)    Administrative Agent or any Lender’s enforcement or forbearance from
enforcement of the Guaranteed Obligations on a net or gross basis.
(b)    In the event any payment by any Borrower or any other Person to
Administrative Agent or any Lender is held to constitute a preference,
fraudulent transfer or other voidable payment under any bankruptcy, insolvency
or similar Law, or if for any other reason Administrative Agent or any Lender is
required to refund such payment or pay the amount thereof to any other party,
such payment by any Borrower or any other party to Administrative Agent or such
Lender shall not constitute a release of Guarantor from any liability hereunder,
and this Guaranty shall continue to be effective or shall be reinstated
(notwithstanding any prior release, surrender or discharge by Administrative
Agent of this Guaranty or of Guarantor), as the case may be, with respect to,
and this Guaranty shall apply to, any and all amounts so refunded by
Administrative Agent or any Lender or paid by Administrative Agent or any Lender
to another Person (which amounts shall constitute part of the Guaranteed
Obligations), and any interest paid by Administrative Agent or any Lender and
any attorneys’ fees, costs and expenses paid or incurred by Administrative Agent
or any Lender in connection with any such event.
(c)    It is the intent of Guarantor, Administrative Agent and each Lender that
the obligations and liabilities of Guarantor hereunder are absolute, irrevocable
and unconditional under any and all circumstances and that until the Guaranteed
Obligations are fully and finally paid and performed, and not subject to refund
or disgorgement, the obligations and liabilities of Guarantor hereunder shall
not be discharged or released, in whole or in part, by any act or occurrence
that might, but for the provisions of this Guaranty, be deemed a legal or
equitable discharge or release of a guarantor.
(d)    Guarantor’s obligations shall not be affected, impaired, lessened or
released by loans, credits or other financial accommodations now existing or
hereafter advanced by Administrative Agent or any Lender to any Borrower in
excess of the Guaranteed Obligations. All payments, repayments and prepayments
of the Loan, whether voluntary or involuntary,


6

--------------------------------------------------------------------------------




received by Administrative Agent or any Lender from any Borrower, any other
Person or any other source (other than from Guarantor pursuant to a demand by
Administrative Agent hereunder), and any amounts realized from any collateral
for the Loan, shall be deemed to be applied first to any portion of the Loan
which is not covered by this Guaranty, and last to the Guaranteed Obligations,
and this Guaranty shall bind Guarantor to the extent of any Guaranteed
Obligations that may remain owing to Administrative Agent or any Lender.
Administrative Agent shall have the right to apply any sums paid by Guarantor to
any portion of the Loan in Administrative Agent’s sole and absolute discretion.
(e)    If acceleration of the time for payment of any amount payable by any
Borrower under any Note, the Loan Agreement, or any other Loan Document is
stayed or delayed by any Law or tribunal, all such amounts shall nonetheless be
payable by Guarantor on demand by Administrative Agent.
(f)    Guarantor further waives: (i) any defense to the recovery by
Administrative Agent or Lenders against Guarantor of any deficiency or otherwise
to the enforcement of this Guaranty or any security for this Guaranty based upon
the election by Administrative Agent or Lenders of any remedy against Guarantor
or Borrower, including the defense to enforcement of this Guaranty (the
so-called “Gradsky” defense) which, absent this waiver, Guarantor would have by
virtue of an election by Administrative Agent or Lenders to conduct a
non-judicial foreclosure sale (also known as a “trustee’s sale”) of any real
property security for the Indebtedness, it being understood by Guarantor that
any such non-judicial foreclosure sale will destroy, by operation of California
Code of Civil Procedure (“CCP”) Section 580d, all rights of any party to a
deficiency judgment against Borrower and, as a consequence, will destroy all
rights that Guarantor would otherwise have (including the right of subrogation,
the right of reimbursement, and the right of contribution) to proceed against
Borrower; (ii) any defense or benefits that may be derived from CCP Sections
580a, 580b, 580d or 726, or comparable provisions of the laws of any other
jurisdiction and all other anti-deficiency and one form of action defenses under
the laws of California and any other jurisdiction; and (iii) any right to a fair
value hearing under CCP Section 580a, or any other similar law, to determine the
size of any deficiency owing (for which Guarantor would be liable hereunder)
following a non-judicial foreclosure sale.
(g)    Without limiting the foregoing or anything else contained in this
Guaranty, Guarantor waives all rights and defenses that Guarantor may have
because the Guaranteed Obligations are secured by real property. This means,
among other things:
(i)    That Administrative Agent or Lenders may collect from Guarantor without
first foreclosing on any real or personal property collateral pledged by
Borrower; and
(ii)    If Administrative Agent, for the benefit of Lenders, forecloses on any
real property collateral pledged by Borrower: (A) the amount of the Guaranteed
Obligations may be reduced only by the price for which that collateral is sold
at the foreclosure sale, even if the collateral is worth more than the sale
price; and (B) Administrative Agent and/or Lenders may collect from Guarantor
even if


7

--------------------------------------------------------------------------------




Administrative Agent, by foreclosing on the real property collateral for
Lenders’ benefit, has destroyed any right Guarantor may have to collect from
Borrower.
This is an unconditional and irrevocable waiver of any rights and defenses that
Guarantor may have because the Guaranteed Obligations are secured by real
property. These rights and defenses include, but are not limited to, any rights
or defenses based upon Sections 580a, 580b, 580d, or 726 of the CCP.


(h)    Guarantor waives all rights and defenses arising out of an election of
remedies by Administrative Agent or Lenders, even though that election of
remedies, such as a nonjudicial foreclosure with respect to security for a
guaranteed obligation, has destroyed Guarantor’s rights of subrogation and
reimbursement against Borrower by operation of Section 580d of the CCP or
otherwise.
(i)    Guarantor waives Guarantor’s rights of subrogation and reimbursement,
including (i) any defenses Guarantor may have by reason of an election of
remedies by Administrative Agent or Lenders, and (ii) any rights or defenses
Guarantor may have by reason of protection afforded to Borrower with respect to
the Guaranteed Obligations pursuant to the anti-deficiency or other laws of
California limiting or discharging Borrower’s obligations, including Sections
580a, 580b, 580d or 726 of the CCP.
(j)    Guarantor waives any rights, defenses and benefits that may be derived
from Sections 2787 to 2855, inclusive, of the California Civil Code or
comparable provisions of the laws of any other jurisdiction and further waives
all other suretyship defenses Guarantor would otherwise have under the laws of
California or any other jurisdiction.
(k)    No provision or waiver in this Guaranty shall be construed as limiting
the generality of any other provision or waiver contained in this Guaranty. All
of the waivers contained herein are irrevocable and unconditional and are
intentionally and freely made by Guarantor.
Section 5.    Subordination.
If, for any reason whatsoever, any Borrower is now or hereafter becomes indebted
to Guarantor:
(a)    such indebtedness and all interest thereon and all liens, security
interests and rights now or hereafter existing with respect to property of such
Borrower securing such indebtedness shall, at all times, be subordinate in all
respects to the Guaranteed Obligations and to all liens, security interests and
rights now or hereafter existing to secure the Guaranteed Obligations;
(b)    Guarantor shall not be entitled to enforce or receive payment, directly
or indirectly, of any such indebtedness of such Borrower to Guarantor until the
Guaranteed Obligations have been fully and finally paid and performed; provided,
however, that so long as no Default shall have occurred and be continuing,
Guarantor shall not be prohibited from receiving such (i) reasonable management
fees or reasonable salary from such Borrower as Administrative Agent may find
acceptable from time to time in its sole and absolute discretion,


8

--------------------------------------------------------------------------------




and (ii) distributions from such Borrower in an amount equal to any income taxes
imposed on Guarantor which are attributable to such Borrower’s income from the
Property of such Borrower;
(c)    Guarantor hereby assigns and grants to Administrative Agent a security
interest in all such indebtedness and security therefor, if any, of such
Borrower to Guarantor now existing or hereafter arising, including any dividends
and payments pursuant to debtor relief or insolvency proceedings referred to
below. In the event of receivership, bankruptcy, reorganization, arrangement or
other debtor relief or insolvency proceedings involving such Borrower as debtor,
Administrative Agent shall have the right to prove its claim in any such
proceeding so as to establish its rights hereunder and shall have the right to
receive directly from the receiver, trustee or other custodian (whether or not a
Default or an Event of Default shall have occurred or be continuing under any of
the Loan Documents), dividends and payments that are payable upon any obligation
of such Borrower to Guarantor now existing or hereafter arising, and to have all
benefits of any security therefor, until the Guaranteed Obligations have been
fully and finally paid and performed. If, notwithstanding the foregoing
provisions, Guarantor should receive any payment, claim or distribution that is
prohibited as provided above in this Section 5, Guarantor shall pay the same to
Administrative Agent immediately, Guarantor hereby agreeing that it shall
receive the payment, claim or distribution in trust for Administrative Agent and
shall have absolutely no dominion over the same except to pay it immediately to
Administrative Agent; and
(d)    Guarantor shall promptly upon written request of Administrative Agent
from time to time execute such documents and perform such acts as Administrative
Agent may reasonably require to evidence and perfect its interest and to permit
or facilitate exercise of its rights under this Section 5, including execution
and delivery of proofs of claim, further assignments and security agreements,
and delivery to Administrative Agent of any promissory notes or other
instruments evidencing indebtedness of such Borrower to Guarantor. All
promissory notes, accounts receivable ledgers or other evidences, now or
hereafter held by Guarantor, of obligations of such Borrower to Guarantor shall
contain a specific written notice thereon that the indebtedness evidenced
thereby is subordinated under and is subject to the terms of this Guaranty.
Section 6.    Other Liability of Guarantor or Borrowers.
If Guarantor is or becomes liable, by endorsement or otherwise, for any
indebtedness owing by any Borrower to Administrative Agent or any Lender other
than under this Guaranty, such liability shall not be in any manner impaired or
affected hereby, and the rights of Administrative Agent and Lenders hereunder
shall be cumulative of any and all other rights that Administrative Agent or any
Lender may have against Guarantor. If any Borrower is or becomes indebted to
Administrative Agent or any Lender for any indebtedness other than or in excess
of the Guaranteed Obligations, any payment received or recovery realized upon
such other indebtedness of such Borrower to Administrative Agent or such Lender
may be applied to such other indebtedness. This Guaranty is independent of (and
shall not be limited by) any other guaranty now existing or hereafter given.
Further, Guarantor’s liability under this Guaranty is in addition to any and all
other liability Guarantor may have in any other capacity, including, if
applicable, its capacity as a general partner.


9

--------------------------------------------------------------------------------




Section 7.    Assigns; Disclosure of Information.
This Guaranty is for the benefit of Administrative Agent and Lenders and the
permitted successors and assigns of each of them. Administrative Agent and any
Lender may, at any time, sell, transfer or assign all or a portion of its
interest in the Guaranteed Obligations and the Loan Documents, on and subject to
the terms and conditions of the Loan Agreement. In the event of any such
permitted sale, transfer or assignment of the Guaranteed Obligations or any part
thereof, the rights and benefits under this Guaranty, to the extent applicable
to the Guaranteed Obligations so sold, transferred or assigned, may be
transferred with such obligations. Subject to the provisions of Section 9.5 of
the Loan Agreement, Guarantor waives notice of any sale, transfer or assignment
of the Guaranteed Obligations and/or this Guaranty or any part thereof, and
agrees that failure to give notice of any such sale, transfer or assignment will
not affect the liability of Guarantor hereunder. Subject to the terms and
conditions of the Loan Agreement, including, without limitation, Section 9.6
thereof, Administrative Agent and each Lender are hereby authorized to
disseminate any information they now have or hereafter obtain pertaining to the
Guaranteed Obligations or this Guaranty, including credit or other information
on Borrower, Guarantor and/or any party liable, directly or indirectly, for any
part of the Guaranteed Obligations, to any actual or prospective assignee or
participant with respect to the Guaranteed Obligations, to any of the affiliates
of Administrative Agent or such Lender, including Merrill Lynch, Pierce, Fenner
& Smith Incorporated, to any regulatory body having jurisdiction over
Administrative Agent or such Lender, and to any other parties as necessary or
appropriate in the reasonable judgment of Administrative Agent or such Lender.
Section 8.    Binding Effect; Joint and Several Liability.
This Guaranty is binding not only on Guarantor, but also on Guarantor’s heirs,
personal representatives, successors and assigns. Upon the death of Guarantor,
if Guarantor is a natural person, this Guaranty shall continue against
Guarantor’s estate as to all of the Guaranteed Obligations, including that
portion incurred or arising after the death of Guarantor and shall be provable
in full against Guarantor’s estate, whether or not the Guaranteed Obligations
are then due and payable. If this Guaranty is signed by more than one Person,
then all of the obligations of Guarantor arising hereunder shall be jointly and
severally binding on each of the undersigned, and their respective heirs,
personal representatives, successors and assigns, and the term “Guarantor” shall
mean all of such Persons and each of them individually.
Section 9.    Governing Law.
The validity, enforcement, and interpretation of this Guaranty, shall for all
purposes be governed by and construed in accordance with the laws of the State
of California and applicable United States federal law, and is intended to be
performed in accordance with, and only to the extent permitted by, such laws.
All obligations of Guarantor hereunder are payable and performable at the place
or places where the Guaranteed Obligations are payable and performable.
Section 10.    Invalidity of Certain Provisions.
If any provision of this Guaranty or the application thereof to any Person or
circumstance


10

--------------------------------------------------------------------------------




shall, for any reason and to any extent, be declared to be invalid or
unenforceable, neither the remaining provisions of this Guaranty nor the
application of such provision to any other Person or circumstance shall be
affected thereby, and the remaining provisions of this Guaranty, or the
applicability of such provision to other Persons or circumstances, as
applicable, shall remain in effect and be enforceable to the maximum extent
permitted by applicable Law.
Section 11.    Costs and Expenses of Enforcement.
Guarantor agrees to pay to Administrative Agent on demand all costs and expenses
incurred by Administrative Agent or any Lender in seeking to enforce
Administrative Agent’s or such Lender’s rights and remedies under this Guaranty,
including court costs, costs of alternative dispute resolution and reasonable
attorneys’ fees, whether or not suit is filed or other proceedings are initiated
hereon. All such costs and expenses incurred by Administrative Agent or any
Lender shall constitute a portion of the Guaranteed Obligations hereunder, shall
be subject to the provisions hereof with respect to the Guaranteed Obligations
and shall be payable by Guarantor on demand by Lender.
Section 12.    No Usury.
It is not the intention of Administrative Agent, any Lender or Guarantor to
obligate Guarantor to pay interest in excess of that lawfully permitted to be
paid by Guarantor under applicable Law. Should it be determined that any portion
of the Guaranteed Obligations or any other amount payable by Guarantor under
this Guaranty constitutes interest in excess of the maximum amount of interest
that Guarantor, in Guarantor’s capacity as guarantor, may lawfully be required
to pay under applicable Law, the obligation of Guarantor to pay such interest
shall automatically be limited to the payment thereof in the maximum amount so
permitted under applicable Law. The provisions of this Section shall override
and control all other provisions of this Guaranty and of any other agreement
between Guarantor, Administrative Agent and Lenders.
Section 13.    Representations, Warranties, and Covenants of Guarantor.
Guarantor hereby represents, warrants, and covenants that: (a) this Guaranty is
duly authorized and valid, and is binding upon and enforceable against
Guarantor; (b) Guarantor is not, and the execution, delivery and performance by
Guarantor of this Guaranty will not cause Guarantor to be, in violation of or in
default with respect to any law or in default (or at risk of acceleration of
indebtedness) under any agreement or restriction by which Guarantor is bound or
affected; (c) unless Guarantor is a natural person, Guarantor is duly organized,
validly existing, and in good standing under the laws of the state of its
organization and has full power and authority to enter into and perform this
Guaranty; (d) there is no material litigation pending with respect to which
process has been served or, to the knowledge of Guarantor, threatened by or
before any tribunal against or affecting Guarantor which, if adversely
determined, would have a material adverse effect on Guarantor’s ability to
perform its obligations hereunder; (e) all financial statements and information
heretofore furnished to Administrative Agent by Guarantor do, and all financial
statements and information hereafter furnished to Administrative Agent by
Guarantor will, fully and accurately present the condition (financial or
otherwise) of Guarantor as of their dates and the results of Guarantor’s
operations for the periods therein specified, and,


11

--------------------------------------------------------------------------------




since the date of the most recent financial statements of Guarantor heretofore
furnished to Administrative Agent, no material adverse change has occurred in
the financial condition of Guarantor, nor, except as heretofore disclosed in
writing to Administrative Agent, has Guarantor incurred any material liability,
direct or indirect, fixed or contingent; (f) after giving effect to this
Guaranty, Guarantor is solvent, is not engaged or about to engage in business or
a transaction for which the property of Guarantor is an unreasonably small
capital, and does not intend to incur or believe that it will incur debts that
will be beyond its ability to pay as such debts mature; and (g) Guarantor has
read and fully understands the provisions contained in any Note, the Loan
Agreement, the Security Instruments and the other Loan Documents.
Section 14.    Notices.
All notices, requests, consents, demands and other communications required or
which any party desires to give hereunder or under any other Loan Document shall
be in writing and, unless otherwise specifically provided in such other Loan
Document, shall be deemed sufficiently given or furnished if delivered by
personal delivery, by nationally recognized overnight courier service, or by
certified United States mail, postage prepaid, addressed to the party to whom
directed at the addresses specified at the end of this Guaranty (unless changed
by similar notice in writing given by the particular party whose address is to
be changed) or by facsimile. Any such notice or communication shall be deemed to
have been given either at the time of personal delivery or, in the case of
courier or mail, as of the date of first attempted delivery at the address and
in the manner provided herein, or, in the case of facsimile, upon receipt;
provided that service of a notice required by any applicable statute shall be
considered complete when the requirements of that statute are met.
Notwithstanding the foregoing, no notice of change of address shall be effective
except upon actual receipt. This Section shall not be construed in any way to
affect or impair any waiver of notice or demand provided in this Guaranty or in
any other Loan Document or to require giving of notice or demand to or upon any
Person in any situation or for any reason.
Section 15.    Cumulative Rights.
All of the rights and remedies of Administrative Agent and Lenders under this
Guaranty and the other Loan Documents are cumulative of each other and of any
and all other rights at law or in equity, and the exercise by Administrative
Agent or any Lender of any one or more of such rights and remedies shall not
preclude the simultaneous or later exercise by Administrative Agent or any
Lender of any or all such other rights and remedies. No single or partial
exercise of any right or remedy shall exhaust it or preclude any other or
further exercise thereof, and every right and remedy may be exercised at any
time and from time to time. No failure by Administrative Agent or Lenders to
exercise, nor delay in exercising, any right or remedy shall operate as a waiver
of such right or remedy or as a waiver of any Default. No notice to or demand on
Guarantor in any case shall of itself entitle Guarantor to any other or further
notice or demand in similar or other circumstances. No provision of this
Guaranty or any right or remedy of Administrative Agent or any Lender with
respect hereto, or any default or breach, can be waived, nor can this Guaranty
or Guarantor be released or discharged in any way or to any extent, except
specifically in each case by a writing intended for that purpose (and which
refers specifically to this Guaranty) executed and delivered by Administrative
Agent to Guarantor.


12

--------------------------------------------------------------------------------




Section 16.    Term of Guaranty.
This Guaranty shall continue in effect until all the Guaranteed Obligations and
all of the obligations of Guarantor to Administrative Agent and Lenders under
this Guaranty are fully and finally paid, performed and discharged and are not
subject to any bankruptcy preference period or any other disgorgement.
Notwithstanding anything stated to the contrary in this Guaranty, in the event
that Administrative Agent or its nominee or any third party takes record title
to a Property of a Borrower (a “Released Borrower”) following the exercise of
Administrative Agent’s rights and remedies under the Loan Documents, Guarantor
shall nonetheless have the right to terminate its continuing liability under
clause (ii) of Section 1 of this Guaranty with respect to the Released
Borrower’s obligations under the Environmental Agreement delivered by the
Released Borrower (and only as to such obligations), upon fulfillment of each of
the following conditions to the reasonable satisfaction of Administrative Agent:
(a)    Guarantor or the Released Borrower shall have delivered to Administrative
Agent a new environmental insurance policy which insures Administrative Agent
(“New Environmental Insurance Policy”) and which:
(i)    is comparable to the existing Environmental Insurance Policy approved by
Administrative Agent except the policy limits shall be at least $5,000,000 for
each occurrence and in the aggregate with a retention of no greater than
$100,000; and
(ii)    is issued by the same company as the existing Environmental Insurance
Policy or a replacement company with an AM Best’s Rating equivalent or better
than A‑ (Excellent)/IX; and
(iii)    has a term of one (1) year from the date of issuance and shall be in
“full force and effect” (i.e. shall have coverage under an extended reporting
period of no less than three (3) years following the repayment of the Loan in
full); and
(b)    Administrative Agent shall have received evidence that all premiums for
the coverage described in clause (a)(iii) above under such New Environmental
Insurance Policy have been prepaid in full.
Such termination of Guarantor’s liability under clause (ii) of Section 1 of this
Guaranty with respect to a Released Borrower’s obligations under the
Environmental Agreement delivered by such Released Borrower, shall become
effective only upon the delivery by Administrative Agent to Guarantor of a
specific written acknowledgment of the satisfaction of all of the foregoing
conditions and the termination of such obligations, which acknowledgement
Administrative Agent agrees to provide unless any of the conditions to such
termination have not been satisfied. This Section 16 shall under no circumstance
be interpreted to terminate or limit any of Guarantor’s liabilities in Section 1
of this Guaranty except to the extent such liabilities relate to a Released
Borrower’s obligations under the Environmental Agreement delivered by such
Released Borrower, and in no event shall this Section 16 be interpreted to
terminate or limit Guarantor’s liabilities in Section 1 as to any other
Borrower’s obligations under the


13

--------------------------------------------------------------------------------




Environmental Agreement delivered by such other Borrower unless and until the
conditions of this Section 16 are satisfied as to such other Borrower.
Notwithstanding anything stated to the contrary in this Guaranty, in the event
that a Borrower successfully exercises its right to terminate its continuing
liability under the Environmental Agreement delivered by such Borrower pursuant
to and in accordance with the terms and conditions of Section 7 thereof,
Guarantor’s liability under clause (ii) of Section 1 of this Guaranty with
respect to its guaranty of such Borrower’s obligations under the Environmental
Agreement delivered by such Borrower (and only as to such obligations) shall
automatically terminate.
Section 17.    [Intentionally Omitted.]
Section 18.    Financial Statements.
Guarantor agrees to provide to Administrative Agent, as and when required, the
Financial Statements and other financial information required to be delivered to
Administrative Agent with respect to Guarantor pursuant to the terms of the Loan
Agreement and the other Loan Documents, in the form and detail required by the
Loan Documents. Guarantor also agrees to provide to Administrative Agent such
other and further financial information with respect to Guarantor as
Administrative Agent shall from time to time reasonably request. Acceptance of
any Financial Statement by Administrative Agent, whether or not in the form
prescribed herein, shall be relied upon by Administrative Agent in the
administration, enforcement, and extension of the Guaranteed Obligations.
Section 19.    Subrogation.
Guarantor shall not have any right of subrogation under any of the Loan
Documents or any right to participate in any security for the Guaranteed
Obligations or any right to reimbursement, exoneration, contribution,
indemnification or any similar rights, until the Guaranteed Obligations have
been fully and finally paid, performed and discharged in accordance with Section
16 above, and Guarantor hereby waives all of such rights.
Section 20.    Time of Essence.
Time shall be of the essence in this Guaranty with respect to all of Guarantor’s
obligations hereunder.
Section 21.    Entire Agreement; Counterparts; Construction.
This Guaranty embodies the entire agreement between Administrative Agent and
Lenders and Guarantor with respect to the guaranty by Guarantor of the
Guaranteed Obligations. This Guaranty supersedes all prior agreements and
understandings, if any, with respect to the guaranty by Guarantor of the
Guaranteed Obligations. This Guaranty shall be effective upon execution by
Guarantor and delivery to Administrative Agent. This Guaranty may not be
modified, amended or superseded except in a writing signed by Administrative
Agent and Guarantor referencing this Guaranty by its date and specifically
identifying the portions hereof that are to be modified, amended or superseded.
This Guaranty has been executed in a number of identical counterparts,


14

--------------------------------------------------------------------------------




each of which shall be deemed an original for all purposes and all of which
constitute, collectively, one agreement. As used herein, the words “include” and
“including” shall be interpreted as if followed by the words “without
limitation.”
Section 22.    [Intentionally Omitted.]
Section 23.    Forum.
Guarantor hereby irrevocably submits generally and unconditionally for itself
and in respect of its property to the jurisdiction of any state court or any
United States federal court sitting in the State specified in the governing law
section of this Guaranty and to the jurisdiction of any state court or any
United States federal court sitting in the state in which any of the Property is
located, over any Dispute. Guarantor hereby irrevocably waives, to the fullest
extent permitted by Law, any objection that Guarantor may now or hereafter have
to the laying of venue in any such court and any claim that any such court is an
inconvenient forum. Guarantor hereby agrees and consents that, in addition to
any methods of service of process provided for under applicable law, all service
of process in any such suit, action or proceeding in any state court or any
United States federal court sitting in the state specified in the governing law
section of this Guaranty may be made by certified or registered mail, return
receipt requested, directed to Guarantor at its address for notice set forth in
this Guaranty, or at a subsequent address of which Administrative Agent received
actual notice from Guarantor in accordance with the notice section of this
Guaranty, and service so made shall be complete five (5) days after the same
shall have been so mailed. Nothing herein shall affect the right of
Administrative Agent or any Lender to serve process in any manner permitted by
Law or limit the right of Administrative Agent or any Lender to bring
proceedings against Guarantor in any other court or jurisdiction.
Section 24.    WAIVER OF JURY TRIAL.
TO THE EXTENT PERMITTED BY APPLICABLE LAW, GUARANTOR AND ADMINISTRATIVE AGENT
AND EACH LENDER WAIVE TRIAL BY JURY IN RESPECT OF ANY DISPUTE (AS DEFINED IN THE
LOAN AGREEMENT) AND ANY ACTION ON SUCH DISPUTE. THIS WAIVER IS KNOWINGLY,
WILLINGLY AND VOLUNTARILY MADE BY GUARANTOR, ADMINISTRATIVE AGENT AND EACH
LENDER, AND GUARANTOR, ADMINISTRATIVE AGENT AND EACH LENDER HEREBY REPRESENT
THAT NO REPRESENTATIONS OF FACT OR OPINION HAVE BEEN MADE BY ANY PERSON OR
ENTITY TO INDUCE THIS WAIVER OF TRIAL BY JURY OR TO IN ANY WAY MODIFY OR NULLIFY
ITS EFFECT. GUARANTOR\ , ADMINISTRATIVE AGENT AND EACH LENDER ARE EACH HEREBY
AUTHORIZED TO FILE A COPY OF THIS SECTION IN ANY PROCEEDING AS CONCLUSIVE
EVIDENCE OF THIS WAIVER OF JURY TRIAL. GUARANTOR FURTHER REPRESENTS AND WARRANTS
THAT IT HAS BEEN REPRESENTED IN THE SIGNING OF THIS GUARANTY AND IN THE MAKING
OF THIS WAIVER BY INDEPENDENT LEGAL COUNSEL, OR HAS HAD THE OPPORTUNITY TO BE
REPRESENTED BY INDEPENDENT LEGAL COUNSEL SELECTED OF ITS OWN FREE WILL, AND THAT
IT HAS HAD THE OPPORTUNITY TO DISCUSS THIS WAIVER WITH COUNSEL.


15

--------------------------------------------------------------------------------




Section 25.     Credit Verification.
Each legal entity and individual obligated on this Guaranty, whether as a
Guarantor, a general partner of a Guarantor or in any other capacity, hereby
authorizes Administrative Agent and each Lender to check any credit references,
verify his/her employment and obtain credit reports from credit reporting
agencies of Administrative Agent’s or such Lender’s choice in connection with
any monitoring, collection or future transaction concerning the Loan, including
any modification, extension or renewal of the Loan. Also in connection with any
such monitoring, collection or future transaction, Administrative Agent and each
Lender is hereby authorized to check credit references, verify employment and
obtain a third party credit report for the spouse of any married person
obligated on this Guaranty, if such person lives in a community property state.
Section 26.    ERISA.
As of the date hereof and throughout the term of this Guaranty, (a) Guarantor is
not and will not be (i) an “employee benefit plan,” as defined in Section 3(3)
of the Employee Retirement Income Security Act of 1974, as amended (“ERISA”); or
(ii) a “plan” within the meaning of Section 4975(e) of the Code; (b) the assets
of Guarantor do not and will not constitute “plan assets” within the meaning of
the United States Department of Labor Regulations set forth in 29 C.F.R.
§2510.3-101, as modified by Section 3(42) of ERISA; and (c) Guarantor is not and
will not be a “governmental plan” within the meaning of Section 3(32) of ERISA
and transactions by or with Guarantor are not and will not be subject to
federal, state or local statutes applicable to Guarantor regulating investments
of fiduciaries with respect to governmental plans.


Section 27.    No Fiduciary Relationship.
The relationship between Administrative Agent and each Lender and Guarantor is
solely that of lender and guarantor. Neither Administrative Agent nor any Lender
has any fiduciary or other special relationship with or duty to Guarantor and
none is created hereby or may be inferred from any course of dealing or act or
omission of Administrative Agent and/or any Lender.


Section 28.    Reinstatement.
This Guaranty shall continue to be effective, or be reinstated automatically, as
the case may be, if at any time payment, in whole or in part, of any of the
obligations guaranteed hereby are rescinded or otherwise must be restored or
returned by Administrative Agent (whether as a preference, fraudulent conveyance
or otherwise) upon or in connection with the insolvency, bankruptcy,
dissolution, liquidation or reorganization of Borrower, Guarantor or any other
Person, or upon or as a result of the appointment of a receiver, intervenor or
conservator of, or trustee or similar officer for, Borrower, Guarantor or any
other Person or for a substantial part of Borrower’s, Guarantor’s or any of such
other Person’s property, as the case may be, or otherwise, all as though such
payment had not been made. Guarantor further agrees that in the event any such
payment is rescinded or must be restored or returned, all costs and expenses
(including reasonable legal fees and expenses) incurred by or on behalf of
Administrative Agent and Lenders in defending or enforcing such continuance or
reinstatement, as the case may be,


16

--------------------------------------------------------------------------------




shall constitute costs of enforcement, the payment of which is guaranteed by
Guarantor pursuant to Section 11 hereof.


Section 29.    Limited Recourse Provision.
Administrative Agent and Lenders shall have no recourse against, nor shall there
be any personal liability to, the members of Guarantor, or to any shareholders,
members, partners, beneficial interest holders or any other entity or person in
the ownership (directly or indirectly) of Guarantor with respect to the
obligations of Guarantor under this Guaranty. For purposes of clarification, in
no event shall the above language limit, reduce or otherwise affect any
Borrower’s liability or obligations under the Loan Documents, Guarantor’s
liability or obligations under the Guaranty, or Administrative Agent’s or any
Lender’s right to exercise any rights or remedies against any collateral
securing the Loan.
Section 30.    Unsecured Obligations.
Notwithstanding anything to the contrary herein or in any of the Loan Documents,
the Guaranteed Obligations of Guarantor are unsecured and are not secured by any
Security Instrument.






[Signatures begin on following page.]








17

--------------------------------------------------------------------------------





THE LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT
BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE
PARTIES.


IN WITNESS WHEREOF, Guarantor has duly executed this Guaranty as of the date
first written above.


Address of Guarantor:


KBS REIT Properties II, LLC
c/o KBS Capital Advisors LLC
800 Newport Center Drive, Suite 700
Newport Beach, California 92660
Attn: Todd Smith, Vice President,
Controller REIT Corporate Accounting
Fax Number: (949) 417-6501
Email: tsmith@kbs.com


With copies to:


c/o KBS Capital Advisors LLC
800 Newport Center Drive, Suite 700
Newport Beach, California 92660
Attn: James Chiboucas
Fax Number: (949) 417-6523


c/o KBS Capital Advisors LLC
800 Newport Center Drive, Suite 700
Newport Beach, California 92660
Attn: Bryce Lin,  Director of
         Finance & Reporting
Fax Number: (949) 417-6501
Email: blin@kbs.com


Greenberg Traurig LLP
3161 Michelson Drive, Suite 1000
Irvine, California 92612
Attn: Bruce Fischer
Fax Number: (949) 732-6501


GUARANTOR:


KBS REIT PROPERTIES II, LLC,
a Delaware limited liability company
   
By: KBS LIMITED PARTNERSHIP II,
         a Delaware limited partnership,
         its sole member


         By: KBS REAL ESTATE INVESTMENT
                  TRUST II, INC.,
                  a Maryland corporation,
                  its general partner




                  By: /s/ Charles J. Schreiber, Jr.
                          Charles J. Schreiber, Jr.,
                          Chief Executive Officer





S-1

--------------------------------------------------------------------------------




Address of Administrative Agent:


Bank of America, N.A.
520 Newport Center Drive, Suite 1100
Newport Beach, California 92660
Attn: Kevin McLain
Fax No.: (949) 287-0717








S-2